Dismissed and Memorandum Opinion filed December 1, 2005








Dismissed and Memorandum Opinion filed December 1,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01029-CV
____________
 
AMERICO ENERGY RESOURCES, LLC AND
OSCAR NOSRATI, Appellants
 
V.
 
STATE OF TEXAS, BY AND THROUGH THE TEXAS DEPARTMENT OF TRANSPORTATION, Appellee
 

 
On Appeal from the
127th District Court
Harris County, Texas
Trial Court Cause
No.
05-49181
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed September 7, 2005.
On November 18, 2005, the parties filed a motion to dismiss
the appeal in order to effectuate an agreement. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 1, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.